Case: 09-40220     Document: 00511007382          Page: 1    Date Filed: 01/19/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                          January 19, 2010
                                     No. 09-40220
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

GREGORY DARNELL WILLIAMS,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Eastern District of Texas
                              USDC No. 9:94-CR-21-3


Before HIGGINBOTHAM, CLEMENT and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        Gregory Darnell Williams appeals the district court’s denial of his 18
U.S.C. § 3582(c)(2) motion to reduce sentence seeking a reduction based on the
retroactive amendments to the crack cocaine guidelines. The Government moves
for summary affirmance, arguing that Williams was ineligible for relief under
§ 3582(c)(2) because he was sentenced not under the crack guidelines but as a
career offender, pursuant to U.S.S.G. § 4B1.1.



        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-40220    Document: 00511007382 Page: 2         Date Filed: 01/19/2010
                                 No. 09-40220

      Because Williams’s guideline range was not derived from the quantity of
crack cocaine involved in the offense, but rather from his career offender status,
the district court was correct in concluding that a sentencing reduction was not
permitted. See § 3582(c)(2). Williams argues that the district court should have
the authority pursuant to § 3582(c)(2) to reduce his term of imprisonment
notwithstanding his status as a career offender in light of United States v.
Booker, 543 U.S. 220 (2005). The argument is unavailing because “the concerns
at issue in Booker do not apply in an 18 U.S.C. § 3582(c)(2) proceeding.” United
States v. Doublin, 572 F.3d 235, 238 (5th Cir.), cert. denied, 130 S. Ct. 517 (2009).
Although the Guidelines must be treated as advisory in an original sentencing
proceeding, Booker does not prevent Congress from incorporating a Guideline
provision “as a means of defining and limiting a district court’s authority to
reduce a sentence under § 3582(c).” Id. at 239 (internal quotation and citation
omitted). Williams concedes that his argument is foreclosed by Doublin but
seeks to preserve the argument for possible Supreme Court review.
      Accordingly, the Government’s motion for summary affirmance is
GRANTED, and the appeal is AFFIRMED. The Government’s alternative motion
for an extension of time in which to file a brief is DENIED as unnecessary.




                                         2